Affirmed and Affirmed as Modified and Opinion Filed November 6, 2013




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00173-CR
                                       No. 05-12-00174-CR
                          MAHIR ABDALRAZZAAQEL, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F11-00580-H and F11-00581-H

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Myers
                                   Opinion by Justice Francis
       A jury convicted Mahir Abdalrazzaaqel of theft in the aggregate value of $200,000 or

more and failure to appear/felony and assessed concurrent sentences of fifteen years and two

years in prison, respectively. In two issues, appellant contends the evidence is insufficient to

support the trial court’s order for court costs in each case. In a third issue, appellant asks that we

reform the judgment to reflect the correct offense in the failure to appear case. We sustain the

third issue and modify the judgment. We affirm the judgment in Cause No. 05-12-00173-CR

and affirm the judgment in Cause No. 05-12-00174-CR as modified.

       In his first two issues, appellant contends the evidence is insufficient to support the trial

court’s judgment that he pay court costs in the amounts of $264 and $244 because the clerk’s

records do not contain bills of costs. Since the filing of the appeal, this Court requested and has
received supplemental clerk’s records containing the certified bill of costs associated with each

of these cases. Consequently, appellant’s sufficiency complaint is moot. See Franklin v. State,

402 S.W.3d 894, 894 (Tex. App.—Dallas 2013, no pet.).

        Appellant, however, has filed an objection to the supplemental records, arguing the bills

of costs (1) were not proper because they are “unsigned, unsworn” computer printouts and (2)

were not filed in the trial court or brought to the trial court’s attention before costs were entered

in the judgment. We recently addressed and overruled these exact objections in Coronel v. State,

05-12-00493-CR, 2013 WL 3874446, at *4–5 (Tex. App.—Dallas July 29, 2013, no pet. h.).

Likewise, we overrule issues one and two.

        In Cause No. 05-12-00174-CR, appellant asserts a third issue in which he complains the

judgment incorrectly reflects a conviction for “JUMP BAIL” when the jury convicted him of the

offense of “Failure to Appear/Felony.” He requests that we reform the judgment to reflect the

correct offense. The State agrees.

        This Court has the authority to correct the judgment of the court below to make the

record “speak the truth” when we have the necessary data and information to do so. Asberry v.

State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Section 38.10 of the Texas

Penal Code under which appellant was convicted is entitled, “Bail Jumping and Failure to

Appear.” TEX. PENAL CODE ANN. § 38.10 (West 2011). The judgment in this case contains a

slang or shortened version of the offense name. So that the judgment is consistent with the

charge, we modify the judgment to reflect a conviction for “Failure to Appear/Felony.” We

sustain the third issue.




                                                –2–
       We affirm the judgment in Appeal No. 05-12-00173-CR. We affirm the judgment in

Appeal No. 05-12-00174-CR as modified.




                                               /Molly Francis/
                                               MOLLY FRANCIS
                                               JUSTICE

Do Not Publish
TEX. R. APP. P. 47
120173F.U05




                                         –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MAHIR ABDALRAZZAAQEL, Appellant                   On Appeal from the Criminal District Court
                                                  No. 1, Dallas County, Texas
No. 05-12-00173-CR       V.                       Trial Court Cause No. F11-00580-H.
                                                  Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                      Justices FitzGerald and Myers participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 6, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MAHIR ABDALRAZZAAQEL, Appellant                     On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
No. 05-12-00174-CR         V.                       Trial Court Cause No. F11-00581-H.
                                                    Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                        Justices FitzGerald and Myers participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       To reflect the "Offense for which Defendant Convicted" as Failure to
       Appear/Felony.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered November 6, 2013




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –5–